 

--------------------------------------------------------------------------------

EXHIBIT 10.2


Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission.  The omitted portions of this document are
marked with a ****.




Proterra Inc Purchase Order




Purchase Order No._000003


1. This Purchase Order is made as of June 22nd, 2010 (the “Effective Date”), is
a firm and non-cancellable order and is subject to the terms and conditions of
the Master Product Purchase Agreement dated June 22nd, 2010 (the “Agreement”) by
and between Altairnano, Inc ("Altair") and Proterra Inc, formerly Proterra LLC
(“Customer”). Any capitalized term not defined in this Purchase Order shall have
the definition given such term in the Agreement.


2. All pricing and payments terms stated herein are in United States Dollars All
payment made hereunder are to be in United States Dollars. All payments are to
be made via wire transfer per the following information:


Bank:           Nevada State Bank
                      P.O., Box 2351
                      Reno, NV 89505
                      USA
Routing No.:                      ****
Account No:                      ****
SWIFT Code:                     ****
Account Name: Altairnano, Inc.


3. Shipping.  Subject to the terms of the Agreement, all modules will ship Ex
Works (Incoterms 2000) Altair’s dock in Anderson, IN located at:


Altairnano, Inc.
3019 Enterprise Drive
Anderson, IN 46013


4. Module pricing and build timing is subject to Proterra complying with payment
terms. Additional Purchase Orders will not be accepted until all payments for
prior Purchase Orders are brought current. Timing commitments of Altair will not
be maintained if payments are delayed. Proterra must timely return shipping
boxes at its cost to Altair or subsequent shipments will be delayed. If shipping
boxes are returned damaged or otherwise unusable, shipment of batteries will be
delayed and Proterra shall be liable for cost of replacement shipping boxes.
Return shipping boxes to Altair’s facility located in Anderson, IN.


 
Page 1 of 18

--------------------------------------------------------------------------------

 






Altairnano, Inc.
3019 Enterprise Drive
Anderson, IN 46013


5. Below Section 6 Schedule timing is based on receipt and acceptance of this
Purchase Order no later than June 21, 2010 and timely payments by Proterra.  All
payments pursuant to this purchase order are to be made by wire transfer.  A
day-for-day delay in Altair product shipment shall apply as regards delays by
Proterra in performance of its obligations and payments to Altair hereunder.
Timing hereunder cannot be guaranteed beyond receipt and acceptance of this
Purchase Order by June 30, 2010.
 
 
 
 
 
 
 
 
 
 


 
Page 2 of 18

--------------------------------------------------------------------------------

 




6.  Schedule as to Timing, Pricing & Payment for the Initial Order (“Initial
Order”):


Application
Line Description
Sales Price per Module
Quantity of Modules
Total Price (w/ normal warranty)
Amount Due on PO Acceptance
(“Initial Payment”)
Purchase Order Date
Product Shipment Date
Remaining 70% Payment Due Date
Remaining 70% Payment
Product Price + Extended Warranty
   30% Payment - due 6/25/10
       
$1,321,342
6/21/10
       
All orders binding
on order acceptance
by Altair
1P10S-50
 $****
****
 $****
 
6/21/10
10/31/10
11/15/10
$****
$****
1P10S-50
 $****
****
 $****
 
6/21/10
11/30/10
12/15/10
$****
$****
1P10S-50
 $****
****
 $****
 
6/21/10
12/31/10
1/15/11
$****
$****
1P10S-50
 $****
****
 $****
 
6/21/10
1/31/11
2/15/11
$****
$****
1P10S-50
 $****
****
 $****
 
6/21/10
2/28/11
3/15/11
$****
$****
1P10S-50
 $****
****
 $****
 
6/21/10
3/31/11
4/15/11
$****
$****
1P10S-50
 $****
****
 $****
 
6/21/10
4/30/11
5/15/11
$****
$****
1P10S-50
 $****
****
 $****
 
6/21/10
5/30/11
6/15/11
$****
$****
1P10S-50
 $****
****
 $****
 
6/21/10
6/30/11
7/15/11
$****
$****
  Total - Order
     
 $4,610,700
           





 
Page 3 of 18

--------------------------------------------------------------------------------

 




Above payment terms do not assume purchase of the extended warranty. Should
Proterra choose to exercise its option to purchase the extended warranty all
payments are ****% higher with the payment timing remaining as shown above. Any
remaining unpaid difference in price when extended warranty option is chosen
shall be due no later than the date indicated for remaining 70% payment.


7. Remaining 70% of purchase price shall be due net fifteen (15) days following
the date of the earlier to occur of (i) the date by which products were ready
for shipment as of the Section 6 quoted shipment date and by which date shipment
could have been made but for a delay in the shipment date requested by Customer
or delayed due to late payment or non-payment of a prior shipment, or (ii)
actual shipment of product(s) to Customer.


8. Extended Warranty amount stated in the above Section 6 Schedule is the total
purchase price including the extended warranty if such is elected by Proterra as
per the terms of this Purchase Order.


9. WARRANTIES AND DISCLAIMER.


(a)
Standard Limited Warranty.  The Products purchased hereunder are subject to the
following Altair standard limited warranty for the Products (the "Warranty").



(b)
Express Customer Limited Warranty.  Each Product purchased hereunder is
warranted against defects in material and workmanship and will substantially
conform to Product documentation and published specifications for a period of
three (3) years from the date Customer ships its product containing the Product
to an end user so long as Customer conforms to required maintenance, operating
standards and environmental requirements of the Products (such period, the
"Warranty Period").  Notwithstanding the foregoing, in no event shall the
Warranty Period commence any later than six (6) months following the date of
shipment of the Product by Altair to Customer.   This Warranty extends only to
Customer and will not extend to, nor may it be assigned to, any subsequent
purchaser without the written consent of Altair; provided that Customer may use
the warranty for the benefit of any customer of Customer which acquires
Customer’s products which have incorporated the Products and are subject to the
warranties herein.  Altair acknowledges that Customer intends to use a portion
of the Product ordered in Customer Purchase Orders under this Agreement for
energy storage at Customer’s vehicle charging stations for the purpose of
enabling fast charge of Customer’s vehicles. Customer shall provide applicable
operational data to Altair to enable Altair to determine the appropriate
operating parameters and warranty for such use, if any. As such, the existing
warranty offered hereunder shall not apply to those Products used in the
charging stations except as to defects in material and workmanship.



(c)
Customer shall have the option to choose a warranty term of five (5) years for
the Express Limited Customer Warranty provided in Section 6 above for an
additional charge. The optional price for the five (5) year warranty (the
“Extended Warranty”) is stated. Customer may select the Extended Warranty
option, for some or all of the Products ordered, until thirty (30) days
following the Payment Due Date for the first scheduled shipment of Product,
thereafter the option shall no longer be available to Customer for Products
ordered under the same Purchase Order. Provision of Extended Warranty shall be
subject to such information as Altair shall reasonably require from Proterra to
permit tracking and identification of those Products which have received such
Extended Warranty.  To select said option Customer must notify its primary
Altair contact in writing prior to the end of the option period of Customer’s
intent to elect said Extended Warranty and receive back written confirmation of
receipt by Altair of Customer’s election.





 
Page 4 of 18

--------------------------------------------------------------------------------

 


(d)
Exclusions.  The express Warranty set forth above is contingent upon the proper
use of the Product in the application for which it was intended and will not
apply to any Altair Product that has been (i) used for other than for storage
and discharge of energy when installed in buses and other heavy duty vehicles as
defined in the Agreement, (ii) damaged during shipping, (iii) modified or
improperly maintained or repaired by a party other than Altair or its designees,
or (iv) subjected to physical, environmental or electrical conditions outside of
the Product Operating Parameters established by Altair for the Product as such
are stated in Exhibit A attached hereto and incorporated hereby. Customer hereby
represents and warrants to Altair and Altair’s suppliers that it will not use or
sell any Products for other than the use stated in (i) above.  Without limiting
the foregoing, in no event shall any Product or lot of Product that
substantially conforms to the specifications for such Product, and has no
material defects in material or workmanship, be deemed defective or otherwise
not in compliance with the terms and conditions of this Agreement.



(e)
Limitation of Remedy.  In the event a Product fails to perform substantially as
warranted, or has any material defect in material or workmanship, Altair's sole
and exclusive liability and Customer's only remedies for breach of the foregoing
Warranty shall be, at Altair's sole discretion, to repair, have repaired or
replace with a functional equivalent each Product or portion thereof found to be
defective, provided that:



 
(i)
Customer complies with the warranty procedures contained in Section 4 of the
Agreement and returns, at Customer’s expense, the Product that Customer
considers defective for examination and testing, provided that if warranty
coverage is applicable, Altair shall promptly reimburse Customer for all such
costs of shipping. If warranty coverage is not applicable then Customer shall
timely direct Altair to either repair the Product, return it to Customer, or
dispose of the Product all at Customer’s expense, such expense to be paid by
Customer to Altair within thirty (30) days of the invoice date therefore. If
Customer fails to so direct Altair within thirty (30) days of being advised that
warranty coverage does not apply, then Altair may choose any of the noted
options and bill Customer for the cost thereof.



 
(ii)
Altair shall not be liable under this Warranty if testing and examination by
Altair discloses that the Product has been modified or altered in any manner
after it was originally shipped by Altair to the Customer;



 
(iii)
Altair shall not be liable under this Warranty if testing and examination by
Altair discloses that the alleged defect in the Product does not exist or was
caused by Customer or by a third person's misuse, neglect, improper installation
or testing, unauthorized attempts to repair or any other cause beyond the range
of intended use, or by accident, fire or other hazard;





 
Page 5 of 18

--------------------------------------------------------------------------------

 


 
(iv)
Altair shall not be liable under any Warranty under this Agreement with respect
to any Product that is damaged as a result of being returned in a container that
is not, or is not functionally similar, to the original shipping container; and



 
(v)
If Altair testing and examination does not disclose a defect warranted under
this Agreement, Altair shall so advise Customer and Customer shall reimburse
Altair for its expense in testing and examining such Product calculated at the
Altair standard rate.



(f)
No Other Warranty.  EXCEPT FOR THE EXPRESS WARRANTY SET FORTH IN SECTION 3(a)
and (b), ABOVE, ALTAIR GRANTS NO, AND HEREBY SPECIFICALLY DISCLAIMS EACH AND
EVERY, OTHER WARRANTY, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE, REGARDING
THE PRODUCTS, INCLUDING THE IMPLIED WARRANTIES OF FITNESS FOR ANY PURPOSE,
QUALITY, MERCHANTABILITY, NON-INFRINGEMENT OR OTHERWISE WITH RESPECT
THERETO.  ALTAIR EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES EXTENDED TO THIRD
PARTIES.



(g)
Limitation of Liability.  IN NO EVENT SHALL ALTAIR BE LIABLE TO CUSTOMER OR ANY
THIRD PARTY FOR COSTS OF PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES, NOR
WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, OR ANY OTHER SPECIAL, INDIRECT,
CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
PRODUCT LIABILITY, OR OTHERWISE, ARISING OUT OF OR RELATING TO THE PRODUCTS OR
THIS AGREEMENT OR RESULTING FROM THE SALE OF PRODUCTS OR SERVICES BY CUSTOMER OR
RESALE OR USE BY ANY CUSTOMER OR ANY TRANSFEREE OF SUCH PRODUCTS OR
SERVICES.  ANY LIABILITY OF ALTAIR HEREUNDER WILL BE LIMITED IN ALL CASES TO THE
AMOUNT PAID BY CUSTOMER FOR PRODUCTS.  THIS LIMITATION SHALL APPLY EVEN IF A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.  THE PARTIES ACKNOWLEDGE
THAT THE FOREGOING IS A REASONABLE ALLOCATION OF RISK.  THESE LIMITATIONS,
HOWEVER, SHALL NOT APPLY TO THIRD PARTY TORT LIABILITY FOR PERSONAL INJURY OR
DEATH WHERE SUCH OCCURRENCE CAN BE SOLELY AND DIRECTLY ATTRIBUTED TO IMPROPER
FAILURE OF THE PRODUCTS DUE STRICTLY TO THEIR DESIGN OR MANUFACTURE BY ALTAIR.



10. Proterra agrees it shall use the Product purchased under this Purchase Order
only for inclusion in the heavy duty vehicles (as defined in the Agreement)
Proterra manufactures (or has manufactured for it) and that Proterra will not
resell any of the Product it purchases hereunder (other than as incorporated
into Proterra heavy duty vehicles, or as spare or replacement parts therefore).




 
Page 6 of 18

--------------------------------------------------------------------------------

 


11. Failure to operate the Product within Altair recommended parameters as
stated herein will void all warranties.


12.  Product Ownership and Security Interest.  Proterra’s Initial Payment shall
cover payment for the number of existing cells approximately equal in value to
the Initial Payment amount divided by $**** (“Proterra Cells”) which are
currently located in Altair’s Anderson, Indiana facility or a nearby storage
location (“Indiana Plant”).  Immediately following the Effective Date and
receipt by Altairnano of the Initial Payment, Proterra shall have the right to
receive the Proterra Cells at the Indiana Plant shipping docks for the purpose
of relocating the Proterra Cells to a facility selected by Proterra, and
reasonably approved by Altair, in the vicinity of the Indiana Plant which
provides the same or better environmental conditions for the warehousing of the
Proterra Cells as that provided in the Indiana Plant (“Proterra Indiana
Facility”).  Proterra shall also have the right upon one (1) full business day
advance notice coupled with delivery of payment to Altair, to purchase, to the
extent Altair has the remaining inventory on hand and not otherwise
committed,  the remaining cells required to complete the Initial Order at the
cost of $**** times the number of such cells, and to retrieve and relocate such
cells to the Proterra Indiana Facility (at which point such cells shall also be
deemed “Proterra Cells”).  Proterra’s foregoing right of immediate purchase
shall terminate as of August 31, 2010. So long as this Purchase Order is in
effect and until satisfaction by Altair in full of the Purchase Order, Proterra
shall maintain the Proterra Cells in the Proterra Indiana Facility for the sole
purpose of delivery of the Proterra Cells for manufacture into modules by
Altair, provided that in the event of any material breach or default of this
Purchase Order or the Agreement by Altair, or in the event of the occurrence of
any of the conditions set forth in Section 9(d) of the Agreement, Proterra shall
have the right to remove from the Proterra Indiana Facility and use the Proterra
Cells in any manner it deems prudent.  Proterra shall remove, store and deliver
the Proterra Cells to Altair at its sole cost and expense, including delivering
such amount of the Proterra Cells as Altair requires to satisfy the Purchase
Order within two (2) business days of request by Altair.  Any failure of
Proterra to deliver the Proterra Cells to Altair within such two (2) day window
shall allow for a corresponding delay in the delivery date by which Altair is
required to deliver modules to Proterra hereunder.  In order to protect
Proterra’s rights in the inventory, parts and components necessary for Altair to
manufacture the modules under this Purchase Order, Proterra and Altair shall
enter into the Security Agreement attached hereto as Attachment 1.  Altair
agrees to use commercially reasonable and practicable efforts to label and
segregate completed modules as being dedicated to the Proterra Initial
Order.  As orders under this Purchase Order are manufactured, Proterra Cells
will be removed from storage for incorporation into Products pursuant to the
following schedule (subject to modification as appropriate in the event that
Proterra purchases additional or all cells required for the Initial Order and
places them in storage at the Proterra Indiana Facility):


 
Page 7 of 18

--------------------------------------------------------------------------------

 





 
Jun-10
Jul-10
Aug-10
Sep-10
Oct-10
Nov-10
Dec-10
Jan-11
Feb-11
Mar-11
Apr-11
May-11
Jun-11
                           
Beginning Cells in Storage
   ****
****
****
****
****
****
****
****
****
****
****
****
****
Modules shipped
       
****
****
****
****
****
****
****
****
****
Cells shipped
       
****
****
****
****
****
****
****
****
****
Cells depleted from storage
       
****
****
****
****
****
****
****
****
****
Remaining cells in storage
****
****
****
****
****
****
****
****
****
****
****
****
****



In conjunction with Proterra’s rights under this Section 12, Proterra shall also
have the right, on one (1) full business day advance notice to inspect the
Indiana Plant for compliance with this Section 12 and more specifically for the
purpose of inspecting work in progress to confirming anticipated delivery times,
labeling and identification of completed Products and to review the quality of
the work in progress.
 
 
13. Customer Information Form.


Customer Primary Business Contact
Customer Accounts Payable Contact
Name: Westy Bowen
Name: Debbie Nelson
Title: Vice President Supply Chain
Title: Accounts Payable
Address: 25 Whitlee Court
Address: 16360 Table Mountain Parkway
Address (2):
Address (2):
City: Greenville
City: Golden
State/ZIP: South Carolina
State/ZIP: CO / 80403
Country/Postal Code: 92107
Country/Postal Code: USA
Phone: 864-901-4122
Phone: 303-562-0500
Fax: TBD
Fax: 303-562-0504
Email: wbowen@proterra.com
Email: dnelson@proterra.com

 
Bill To/Ship To must be filled in:


Customer Bill To
Customer Ship To
Legal Entity Name: Proterra Inc
Name: Proterra Inc
Dept:
Dept:
Attn: Debbie Nelson
Attn: Westy Bowen
Address: 16360 Table Mountain Parkway
Address: 25 Whitlee Court
Address (2):
Address (2):
City: Golden
City: Greenville
State/ZIP: CO / 80403
State/ZIP: South Carolina 29607
Country/Postal Code: USA
Country/Postal Code: USA
Phone: 303-562-0500
Phone: 864-901-4122
Fax: 303-562-0504
Fax: TBD  email: wbowen@proterra.com

 
SIGNATURE PAGE IMMEDIATELY FOLLOWS


 
Page 8 of 18

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Parties have executed this Purchase Order No. 000003
Agreement effective as of the date first set forth above.
 
Altairnano Inc.
 
Proterra Inc
________________________
_______________________
Authorized Signature
Authorized Signature
By:  ______________________
By: ____________________
Date: _____________________
Date: ___________________
Title: ______________________
Title: ___________________
Phone:  ____________________
Phone: _________________
Email:   ____________________
Email: __________________

 
**********


 
Page 9 of 18

--------------------------------------------------------------------------------

 


Exhibit A
1P10S Battery Module (constructed with 50 ah cells) Operating Parameters
 


 
·
Operating temperature range ****

 
·
Recommended storage temperature ****

 
·
Nominal voltage 23 V

 
·
Nominal capacity (1C charge/1C discharge) 50 Ah

 
·
Internal discharge impedance (****sec, DC) ****m ohms typical

 
·
Internal charge impedance (****sec, DC) ****m ohms typical

 
·
Recommended standard charge/discharge 50 A & constant current

 
·
Recommended fast charge 300 A & constant current

 
·
Max continuous discharge 300 A

 
·
Pulse charge/discharge rate (****) Up to ****A max

 
·
Module weight (nominal +/- 1 kg) 25.3 kg

 
·
Physical dimensions (nominal L x W x H +/- 2mm) ****mm x ****mm x ****mm

 
·
Typical power , at ****

 
·
Typical energy, ****

 
·
Expected calendar life at ****

 


 
·
At **** charge & **** discharge, **** DOD, ****°C >****cycles

 
·
At **** charge & **** discharge, **** DOD, ****°C >****cycles

 
·
At **** charge & **** discharge, **** DOD, ****°C >****cycles

 
·
At **** charge & **** discharge, ****  DOD **** °C>**** cycles

 
Altair and Customer will work collaboratively to establish a warranty based on
actual Customer bus duty profiles from the field, under the condition that
Customer will capture and collect the necessary duty profiles and associated
operating parameters data from the in-field usage for each Customer bus type and
provide same to Altair
 


 
·
Typical end of discharge voltage in the range ****°C to +****°C ****V

 
·
Typical end of discharge voltage in the range +****°C to +****°C ****V

 
·
Typical end of charge voltage in the range +****°C to +****°C ****V

 
·
Typical end of charge voltage in the range ****°C to +****°C ****V

 
*Charge/Discharge voltages will be measured at the cell level. Once one cell
reaches the upper or lower limit, module charge/discharge will be limited by the
BMS.
 


 
·
Temperatures must be measured at the individual cell locations, not the average
system temperature – This will need to be a function of the BMS

 
·
For maximum life Altairnano recommends operating and storing the battery system
at ≤+****° Celsius

 
·
A Battery Management System (BMS) is required to be integrated with batteries

 
·
The BMS is required to capture uninterrupted data during normal and excursion
operation modes



 
Page 10 of 18

--------------------------------------------------------------------------------

 



 
 
Page 11 of 18

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
 
SECURITY AGREEMENT
 
This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of June 22nd, 2010, is
executed by Altairnano, Inc., a Nevada corporation (together with its successors
and assigns, "Company"), in favor of Proterra Inc, a Delaware corporation
(“Secured Party”).
 
RECITALS
 
A.           Company and Secured Party have executed an Amended and Restated
Master Product Purchase Agreement (“MPA”) and a Proterra Inc Purchase Order No.
000003 both dated as of June ___, 2010 (collectively, the “Agreements”) under
the terms of which Company has agreed to provide Products to Proterra (as
defined in the Agreements).
 
B.           In order to induce Secured Party to enter into the Agreements,
Company has agreed to enter into this Security Agreement and to grant to Secured
Party, the security interest in the Collateral described below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Secured Party as follows:
 
1.      Definitions and Interpretation.  When used in this Security Agreement,
the following terms have the following respective meanings:
 
"Collateral" has the meaning given to that term in Section 2 hereof.
 
"Obligations" means the obligation to provide the Initial Order to the Secured
Party as set forth in the Agreements.
 
"UCC" means the Uniform Commercial Code as in effect in the State of Indiana
from time to time for property located in Indiana and as in effect in the State
of Nevada for property located in the State of Nevada.
 
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.
 
2.      Grant of Security Interest.  As security for the Obligations, Company
hereby pledges to Secured Party and grants to Secured Party a security interest
of first priority in all right, title and interests of Company in and to the
property described in Attachment 1 hereto, whether now existing or hereafter
from time to time acquired (collectively, the “Collateral”).


 
Page 12 of 18

--------------------------------------------------------------------------------

 


 
3.      General Representations and Warranties.  Company represents and warrants
to Secured Party that (a) Company is the owner of the Collateral (or, in the
case of after-acquired Collateral, at the time Company acquires rights in the
Collateral, will be the owner thereof) and that no other Person has (or, in the
case of after-acquired Collateral, at the time Company acquires rights therein,
will have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; (b) upon the filing of
UCC-1 financing statements in the appropriate filing offices, Secured Party has
(or in the case of after-acquired Collateral, at the time Company acquires
rights therein, will have) a first priority perfected security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens; and (c) all Inventory has
been (or, in the case of hereafter produced Inventory, will be) produced in
compliance with applicable laws, including the Fair Labor Standards Act.
 
4.      Covenants Relating to Collateral.  Company hereby agrees (a) to perform
all acts that may be reasonably necessary to maintain, preserve, protect and
perfect the Collateral, the Lien granted to Secured Party therein and the
perfection and priority of such Lien; (b) not to use or permit any Collateral to
be used (i) in violation in any material respect of any applicable law, rule or
regulation, or (ii) in violation of any policy of insurance covering the
Collateral; (c) to pay promptly when due all taxes and other governmental
charges, all Liens and all other charges now or hereafter imposed upon or
affecting any Collateral; (d) to procure, execute and deliver from time to time
any endorsements, assignments, financing statements and other writings
reasonably deemed necessary or appropriate by Secured Party to perfect, maintain
and protect its Lien hereunder and the priority thereof; (e) to appear in and
defend any action or proceeding which may affect its title to or Secured Party
's interest in the Collateral; (f) not to surrender or lose possession of (other
than to Secured Party), sell, encumber, lease, rent, or otherwise dispose of or
transfer any Collateral or right or interest therein, and to keep the Collateral
free of all Liens; (g) to segregate the completed modules from the other
inventory, parts and components of the Company and specifically identify them as
the Collateral of the Secured Party, (h) to permit Secured Party and its
representatives the right, at any time during normal business hours, upon
reasonable prior notice, to visit and inspect the properties of Company for the
purpose of inspecting the collateral.
 
5.      Authorized Action by Secured Party.  Company hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Company or any third party for
failure so to do) any act which Company is obligated by this Security Agreement
to perform, and to exercise such rights and powers as Company might exercise
with respect to the Collateral, including the right to file UCC financing
statements and execute other documents, instruments and agreements required
hereunder.
 
6.      Default and Remedies.
 
(a)      Default.  Company shall be deemed in default under this Security
Agreement (i) upon the occurrence of any of the circumstances set forth in
Section 8(d) of the MPA, and (ii) during the continuance of breach of any of the
Agreements which is not cured before the longer of (1) ten (10) days from the
date Secured Party provides Company a notice of such breach, (2) the time it
would reasonably take to cure such default so long as such cure is commenced
within such ten (10) day period and diligently prosecuted to completion, or (3)
such longer period as is specified in the Agreements.


 
Page 13 of 18

--------------------------------------------------------------------------------

 


 
(b)      Remedies.  Upon the occurrence of and failure by Company to cure any
such Event of Default as specified in the Agreements, Secured Party shall have
the rights of a secured creditor under the UCC, all rights granted by this
Security Agreement and by law, including the right to:  (a) require Company to
assemble the Collateral, if such is in Company’s possession, and make it
available to Secured Party at Company’s Anderson Indiana facility in “AS IS”
condition. Company hereby agrees that a ten (10) business days commercially
reasonable form of public notice of any intended sale or disposition of any
Collateral is reasonable.
 
7.      Miscellaneous.
 
(a)      Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Company or
Secured Party under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth below (or to such other facsimile number or address as the recipient of
any notice shall have notified the other in writing).  All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.
 


If to Company:
If to Secured Party:
Name: John Harvat - VP and General Counsel
Name: Marc Gottschalk
Address: 204 Edison Way
Address: 16360 Table Mountain Parkway
Address (2)
Address (2):
City: Reno
City: Golden
State/Code: NV/ 89502
State/Code: CO / 80403
Country: USA
Country: USA
Phone: 775-858-3742
Phone: 303-562-0533
Fax: 775-858-3731
Fax: 303-484-5290
Email: jharvat@altairnano.com
Email: mgottschalk@proterra.com

 




 
Page 14 of 18

--------------------------------------------------------------------------------

 


 
(b)      Termination of Security Interest.  Upon satisfaction of all
Obligations, the security interest granted herein shall terminate.  Upon such
termination Secured Party hereby authorizes Company to file any UCC termination
statements necessary to effect such termination and Secured Party will execute
and deliver to Company any additional documents or instruments as Company shall
reasonably request to evidence such termination.
 
(c)      Nonwaiver.  No failure or delay on Secured Party 's part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
(d)      Amendments and Waivers.  This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and Secured Party.  Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.
 
(e)      Assignments.  This Security Agreement shall be binding upon and inure
to the benefit of Secured Party and Company and their respective successors and
assigns; provided, however, that Company may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Secured Party.
 
(f)      Cumulative Rights, etc.  The rights, powers and remedies of Secured
Party under this Security Agreement shall be in addition to all rights, powers
and remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, the Agreements or any other agreement,
all of which rights, powers, and remedies shall be cumulative and may be
exercised successively or concurrently without impairing Secured Party’s rights
hereunder.  Company waives any right to require Secured Party to proceed against
any person or entity or to exhaust any Collateral or to pursue any remedy in
Secured Party's power.
 
(g)      Partial Invalidity.  If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.
 
(h)      Construction.  Each of this Security Agreement and the other
Transaction Documents is the result of negotiations among, and has been reviewed
by, Company, Secured Party and their respective counsel.  Accordingly, this
Security Agreement and the other Transaction Documents shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against Company or Secured Party.
 
(i)      Entire Agreement.  This Security Agreement taken together with the
other Transaction Documents constitute and contain the entire agreement of
Company and Secured Party and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.


 
Page 15 of 18

--------------------------------------------------------------------------------

 


 
(j)      Other Interpretive Provisions.   The words "include" and "including"
and words of similar import when used in this Security Agreement shall not be
construed to be limiting or exclusive.
 
(k)      Governing Law.  This Security Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana without reference
to conflicts of law rules (except to the extent governed by the UCC) for
property located in the State of Indiana and shall be governed by and construed
in accordance with the laws of the State of Nevada without reference to
conflicts of law rules (except to the extent governed by the UCC) for property
located in the State of Nevada.
 
(l)      Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.
 
[The remainder of this page is intentionally left blank]


 
Page 16 of 18

--------------------------------------------------------------------------------

 


 


 
IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.
 
 

 
ALTAIRNANO, INC.
 
By:  ____________________________


Name:                                                                   


Title:                                                                
 
 

 
 
AGREED:
 
PROTERRA INC
as Secured Party
 
By:                                                                   


Name:                                                               


Title:                                                               




 
[Signature page to Security Agreement]
 


 
Page 17 of 18

--------------------------------------------------------------------------------

 


 


 
ATTACHMENT 1
 
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Company in and to the
following property:
 
All capitalized terms used in this Attachment 1 and not otherwise defined
herein, shall have the respective meanings given to such terms in the Uniform
Commercial Code of the State of Indiana (with respect to property located in the
State of Indiana) and in the Uniform Commerical Code of the State of Nevada
(with respect to property located in the State of Nevada) as in effect from time
to time:
 
All inventory, parts and components dedicated by Altairnano to complete the
Initial Order (excluding the Proterra Cells).
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 






 
Page 18 of 18

--------------------------------------------------------------------------------

 

